Citation Nr: 1723893	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1989 to May 1993.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record 

This matter was previously remanded by the Board in June 2016.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

The Veteran's low back disability is not shown to be casually or etiological related to an in-service event, injury or disease.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provision with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

A. Duty to Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, VA issued a VCAA letter in October 2009, prior to the initial unfavorable adjudication in July 2010.  This letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  As the letter contained all the necessary information listed above, the Board finds VA has met its duty to notify.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

B. Duty to Assist 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.   The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in June 2016, this matter was remanded to afford the Veteran a VA examination to determine the nature and etiology of his low back disability, and to address the following specific evidence: (a) Veteran's service treatment records; (b) the Veteran's statements and testimony that his current low back disorder is related to his in-service duties and activities (i.e., operating equipment, jumping from airplanes, construction work, lifting tents ; (c) the Veteran's statements that he has had continuous back problems since discharge from service; (d) literature submitted by the Veteran entitled "Whole-body vibration and postural stress among operators of construction equipment: A literature review;" and (e) any medically known or theoretical causes of the Veteran's current back disorder which results from the types of in-service trauma noted on record and described by the Veteran as distinguished from how such back disorder may be attributable to other causes or factors.   The Veteran's claims were readjudicated in the November 2016 supplemental statement of the case (SSOC). Thus, there is compliance with the Board's remand instructions in June 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II. Merits of the Claim

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49   (1995).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

The Veteran contends his low back disability is related to his military service.  The Board will address the claim below, applying the legal framework outlined above.  For the reasons below, service connection for a low back disability is not warranted.  

With regards to the first element of service connection, it is established from the medical and lay evidence of record that the Veteran currently suffers from mechanical low back pain syndrome, degenerative disc disease and facet joint arthropathy.  (VA Examination June 2010).  Therefore, the record clearly establishes the first element of service connection, a current disability.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran did suffer an injury to his back while on active duty service.  The Veteran's service treatment record (STR) notes that the Veteran suffered a low back strain, tenderness and pain to low back area, and spasms as a result of lifting tent.  (STR March 2015).  The Veteran's STR has notations of low back pain and back spasms May 1990, July 1990, and April 1992.  Id.  Therefore, the record clearly establishes the second element of service connection.  

With regards to the third element of service connection, the Board notes that the preponderance of the evidence is against finding that the Veteran's low back disability is related to his military service.  The objective medical evidence of record fully supports that conclusion.  The Veteran has undergone four VA examinations to determine the etiology of his low back disability that all have concluded that his low back condition is not related to his military service.

The Veteran underwent a VA examination in June 2010 during which the Veteran reported that he was first treated for low back muscle strain while stationed at Fort Bragg, performed approximately thirty (30) jumps as a paratrooper, that his symptoms were chronic, described his back pain as sharp, and had three flare-ups per year, but did not seek medical attention for flare-ups.  The examiner noted that the Veteran suffered from mechanical low back pain syndrome.  Moreover, the examiner attributed the Veteran's back pain to degenerative disc disease and facet joint arthropathy.  The examiner opined that the Veteran's previous employment as a bus driver and freight car repairperson "predispose[d] [him] to low back conditions or injury."  The examiner acknowledged the Veteran's in-service treatment for a back strain, however he noted that the symptoms caused by a back sprain/strain usually resolved over the time and there was no evidence in the service treatment records indicative of acute disc pathology which could manifest as degenerative disc disease at a later time.

The examiner also addressed the Veteran's contention that his parachute jumps contributed to his low back disability.  The examiner acknowledged that a back condition can be caused by parachute jumps, injuries which could be acute either from exit or landing. Moreover, cumulative trauma syndrome involving low back was also reported and could be attributed to repetitive episodes of "snatch force" at parachute deployment, but it was unknown how many jumps were needed to reach the threshold of cumulative trauma syndrome and most studies showing a chronic low back condition involved those with many jumps (200-300 or more).  However, the Veteran's service treatment records did not reflect any low back condition as a result of a jump related injury.  The examiner found that the Veteran's current low back condition was caused by facet joint degenerative arthritis and degenerative disc disease, which were both common in the general population and especially those with a similar work history as the Veteran.  An isolated back strain/sprain would not cause either of the these conditions.  Therefore, the examiner opined that it was more likely than not that the Veteran's low back disability was not caused by his military service. 

The Veteran went underwent a new examination in August 2015 and the examiner agreed with the etiological opinion of the June 2010 examiner that it was less likely than not that the Veteran's current low back disability was related to service.  The examiner agreed that the Veteran's former jobs as bus driver and repairing freight cars predisposed him to low back disorders and were the causes of his current back disability.  Moreover, he found that there was nothing in the record to show that acute disc pathology could manifest as degenerative disc disease years later. 

The Veteran underwent another VA examination in December 2015, in which the examiner agreed with both the June 2010 and August 2015 examination reports that the etiology of the Veteran's present low back symptoms was due to facet joint degenerative arthritis and degenerative disc disease.  It was noted that the Veteran's previous employment as a bus driver and repairing freight cars predisposed him to low back conditions/injury, and that nothing in the Veteran's service treatment records suggest acute disc pathology, which could manifest as degenerative disc disease years later.    

The Veteran underwent another VA examination in June 2016; the examiner agreed with previous examination reports that it is less likely than not that the Veteran's current low back disorder is related to service.  The examiner concluded that the Veteran's low back strains noted appeared to have resolved, which was the normal natural course.  In addressing whether the Veteran's in-service duties (i.e., operating heavy machinery, parachute jumps, construction work, and lifting tents) contributed to his current low back disability, the examiner concluded that there was no evidence in the service treatment records to suggest acute disc pathology which could manifest as degenerative disc disease at a later time.  The examiner recognized that the Veteran has been dealing with back pain, but experiencing back pain was not a diagnosis but a symptom.  The examiner found that the article, "Whole-body vibration and postural stress among operators of construction equipment: A literature review;" presented by the Veteran did not support the Veteran's assertion.  The examiner concluded that there was no medical evidence or literature to support the Veteran's claim that his current back symptom toms resulted from in-service back strains.

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's low back disability is related to his military service, the Board finds that the June 2016 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  Notably, the examination report is consistent with the other evidence (medical opinions) of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has been diagnosed with mechanical low back pain syndrome, degenerative disc disease and facet joint arthropathy.  For VA purposes, diagnosis of degenerative joint disease is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  However, in order for the presumption under 38 C.F.R. § 3.309 to apply the disability must manifest to a compensable degree within one year of discharge from service.  However, in this case the Veteran did not report any complaints of back pain until 2007, at least fourteen (14) years after service, which is more than one year of discharge from service.  See 38 C.F.R. § 3.309.  In fact, the Veteran was not diagnosed with degenerative disc disease until the June 2010 VA examination, nearly seventeen (17) years after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board has taken into account the Veteran statements regarding not seeking treatment during service and after service for his low back condition.  The Veteran stated that he did not always seek treatment during service for his back during service because he only received his green card three months after he joined the military and did not want to cause any problems that may cause him to be "kicked out of the military."  (Hearing Testimony June 2013).  Additionally, the Veteran stated that he did not seek treatment at the VA after service for his back because he believed he was mistreated.  However, absent any proof otherwise, since the Veteran's degenerative joint disease did not manifest to a compensable degree within one year of discharge from service and there is no evidence of a chronic disability in service, the presumption in favor of chronic diseases is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  

The Board acknowledges the Veteran's lay statements.  The Veteran's VA treatment records details reports of subjective low back pain from the Veteran since November 2007.  (Medical Records Capri August 2015).  The Veteran stated that he had episodes of shooting back pain that interfered with his ability to walk.  (Hearing Testimony June 2013).  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements of pain and symptomology pertain to the determination of whether a current disability exists.  However, the question at issue in this matter is whether there is a nexus between low back disability and his military service.  

The Board has considered the Veteran's contention that his current low back disability is due to his military service.  The Veteran has stated at both his hearing and during his VA examination that his current back disability is directly related to his military occupational specialty (MOS) as a general construction equipment operator, parachute jumps, and back strain suffered as a result of lifting tents.  (Hearing Testimony June 2013).  In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a low back disability.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the June 2016 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his claimed low back disability.

This opinion ultimately outweighs the Veteran's lay contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's low back disability is causally related to his service, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, service connection for a low back disability will therefore be denied.



ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


